—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the petitioner appeals from an order of the Supreme Court, Kings County (Bruno, J.), entered December 17, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The petitioners failed to offer any reasonable excuse for the delay of over seven months between the date of the occurrence and the date that they appliéd for leave to serve a late notice of claim (see, General Municipal Law § 50-e [1] [a]; Matter of Farrell v City of New York, 191 AD2d 698).
In addition, the petitioners failed to demonstrate that the respondent received actual notice of the essential facts constituting the claim within 90 days of the occurrence of the accident or a reasonable time thereafter (see, Washington v City of New York, 72 NY2d 881, 882).
The petitioner’s remaining contentions are without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.